COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-11-00476-CR


Freddie Lee Pendley                        §    From the 371st District Court

                                           §    of Tarrant County (0623361D)

v.                                         §    January 17, 2013

                                           §    Per Curiam

The State of Texas                         §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS




                                      PER CURIAM
                        COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-11-00476-CR
                             NO. 02-11-00477-CR


FREDDIE LEE PENDLEY                                                 APPELLANT

                                       V.

THE STATE OF TEXAS                                                       STATE


                                    ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                    ----------

                        MEMORANDUM OPINION1

                                    ----------

      Appellant Freddie Lee Pendley was convicted in 1998 of capital murder

and attempted capital murder, and this court affirmed his convictions.       See

Pendley v. State, Nos. 02-98-00540-CR, 02-98-00541-CR (Tex. App.—Fort

Worth Jan. 6, 2000, pet. ref’d) (not designated for publication). In April 2010,

Appellant filed a motion for post conviction DNA testing in the trial court under

      1
       See Tex. R. App. P. 47.4.


                                        2
chapter 64 of the code of criminal procedure. See Tex. Code Crim. Proc. Ann.

art. 64.01 (West Supp. 2012). The trial court denied the motion by written order

dated September 29, 2011. These appeals followed.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. In the brief, counsel

avers that, in his professional opinion, these appeals are frivolous. Counsel’s

brief and motion meet the requirements of Anders v. California, 386 U.S. 738, 87
S. Ct. 1396 (1967), by presenting a professional evaluation of the record and

demonstrating why there are no arguable grounds for appeal. See Stafford v.

State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d
920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). This court gave Appellant

the opportunity to file a brief on his own behalf, and Appellant filed a pro se brief

raising three issues. The State also filed a brief.

      Once an appellant’s court-appointed counsel files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, we

are obligated to undertake an independent examination of the record to see if

there is any arguable ground that may be raised on his behalf. See Stafford, 813
S.W.2d at 511; Mays, 904 S.W.2d at 923. Only then may we grant counsel’s

motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346,

351 (1988).

      We have carefully reviewed the record and the briefs filed by Appellant, his

counsel, and the State. We agree with counsel that these appeals are wholly


                                          3
frivolous and without merit; we find nothing in the record that arguably might

support any appeal. See Bledsoe v. State, 178 S.W.3d 824, 827 (Tex. Crim.

App. 2005); see also Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim. App.

2009). Accordingly, we grant the motion to withdraw and affirm the trial court’s

orders denying DNA testing.



                                                 PER CURIAM


PANEL: GARDNER, WALKER, and MCCOY, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: January 17, 2013




                                       4